Order entered December 5, 2013




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00860-CR

                         RONALD PETER GRINDHEIM, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F04-48306-X

                                           ORDER
       The Court REINSTATES this appeal.

       In his brief, appellant asserts the State introduced appellant’s judicial confession as

Exhibit no. 1 in support of the motion to revoke community supervision. The reporter’s record

does not contain any exhibits and the document reflecting appellant’s plea of true references only

psychological evaluation and counseling and not appellant’s failure to seek substance abuse

treatment. Appellant further asserts there is no document reflecting appellant’s plea of true to

failing to seek substance abuse treatment. Therefore, on October 17, 2013, we ordered the trial

court to make findings regarding the record.

       We ADOPT the trial court’s findings that: (1) State’s Exhibit no. 1 is at pages 56 and 57

of the clerk’s record; (2) the document includes language that the judicial incorporates by
reference the allegations made against appellant in the motion before the Court; and (3) the trial

court discerned nothing to indicate the clerk’s record lacks any other document that should be

included regarding the revocation hearing.

        At the time the appeal was abated, the State’s brief was not yet due. Accordingly, we

ORDER the State to file its brief within thirty days of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                      /s/     LANA MYERS
                                                              JUSTICE